REJOINDER
Claims 1-2, 7-8, 14-16, 26, 35-39 and 54-55 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 40-41, 46-47 and 49, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 07/26/2017 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
There does not appear in the prior art a chitin-glucan complex biocomposite powder having the claimed tapped density, stability index and flow rate. The closest prior art is Andrade de Freitas et al (USP 9,861,700 B2).
3, versus the instantly recited tapped density of 1.0-1.1 g/cm3. Further, Andrade de Freitas was silent the stability index and the flow rate index, whereas the claimed invention requires a stability index of 0.9 to 1.1, and a flow rate index of 0.9 to 1.4. 
Although Andrade de Freitas disclosed [col 15, lines 30-37] that the density can be modulated according to the necessity of processability, and according to the necessity of the industry (e.g., pharmaceutical industry); further disclosing that [col 16, lines 49-54] parameters (e.g., angle of repose, Carr index, Flausner ratio, flow time) used to characterize the properties of a powder are used by peopled skilled in the art, Andrade de Freitas does not teach the said parameters, and does not reasonably guide the skilled artisan to strive for the specific characteristics instantly recited. 
As such, there is neither motivation, suggestion nor teaching to guide the skilled artisan to modify Andrade de Freitas, in order to arrive at the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELESTE A RONEY whose telephone number is (571)272-5192.  The examiner can normally be reached on Monday-Friday; 8 AM-6 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CELESTE A RONEY/Primary Examiner, Art Unit 1612